Citation Nr: 0804112	
Decision Date: 02/05/08    Archive Date: 02/12/08

DOCKET NO.  06-30 569	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to an initial increased disability rating for 
left carpal tunnel syndrome, currently evaluated as 30 
percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. M. Marcus, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
February 1982 to September 1985.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a February 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts where the RO awarded the veteran 
service connection for left (major) carpal tunnel syndrome 
assigning the disability an initial rating of 30 percent for 
incomplete paralysis of the ulnar nerve.  The veteran had a 
hearing before the Board in December 2007 and the transcript 
is of record.

The case was brought before the Board in January 2006, at 
which time it was remanded to allow the Agency of Original 
Jurisdiction (AOJ) to issue a Statement of the Case (SOC) in 
response to the veteran's timely filed notice of disagreement 
with the February 2002 rating decision.  The requested 
development was completed and the veteran timely perfected 
his appeal to the Board.  Thus, the case is once again before 
the Board for appellate consideration of the issues on 
appeal.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The veteran alleges that his left hand carpal tunnel syndrome 
causes either complete numbness or complete pain at any given 
time.  He is left-hand dominant, but alleges he cannot grip 
or manipulate objects causing difficulty doing basic daily 
tasks, to include writing, brushing his teeth and combing his 
hair.  He currently relies on typing on the computer with his 
right hand in order to perform occupational tasks, but fears 
he will not be able to work much longer because of his 
condition.

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096, made several amendments to the 
law governing certain VA claims, to include redefining VA's 
duty-to-assist and notification obligations.  Regulations 
implementing the VCAA have been published. The VCAA applies 
in the instant case.  In Quartuccio v. Principi, 16 Vet. App. 
183 (2002), the United States Court of Appeals for Veterans 
Claims (Court) provided guidance regarding notice 
requirements under the VCAA, indicating that VA must 
adequately identify the evidence necessary to substantiate 
the claim, the evidence presently of record, and the 
veteran's and VA's respective responsibilities in development 
of evidence.  

Here, the veteran was never sent a VCAA letter adequately 
identifying the evidence necessary to substantiate the 
increased rating claim at hand, the evidence presently of 
record, and his and VA's respective responsibilities in 
development of evidence.  Corrective action must be taken.

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the veteran's disability, a VA examination 
must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991); 38 C.F.R. § 3.327(a) (2006).

In this case, the veteran was last afforded a VA examination 
specifically for his carpal tunnel syndrome in September 
2001, over six years ago.  At that time, the examiner did not 
expressly elaborate on the severity of the veteran's 
condition or the specific manifestations.  Rather, the 
examination was done for service connection purposes and the 
examiner, accordingly, focused on the likely etiology of the 
veteran's condition.

During the course of a surgical/orthopedic VA outpatient 
visit in September 2004, it was indicated that the veteran's 
condition had declined since prior visits and that some of 
his motor and sensory loss of function may be permanent.  The 
VA doctor also highly encouraged surgical intervention 
despite the veteran's hesitation indicating he anticipated 
further decline without the surgery.


Conflicting findings were noted at a QTC examination in 
October 2004, just a few weeks later.  Within that 
examination, the examiner noted that there was no diagnosis 
as to claimed left hand paresthesias as there was no 
pathology to render a diagnosis. 

Since then, at a December 2007 Board hearing, the veteran 
testified that he continues seeking treatment from the VA as 
well as from private doctor, Dr. Lindblad.  The RO should 
make efforts to obtain these records.  In regard to the VA 
treatment records, the Board notes VA records are considered 
part of the record on appeal since they are within VA's 
constructive possession.  Bell v. Derwinski, 2 Vet. App. 611, 
613 (1992). Accordingly, requests for VA medical records in 
addition to the private treatment identified should be made 
since the evidence may not be currently complete.  

In light of the conflicting medical evidence as well as the 
likely outstanding medical treatment not currently of record, 
a new VA examination is indicated. 

The Board further notes that separate disability ratings may 
be assigned for distinct disabilities resulting from the same 
injury so long as the symptomatology for one condition was 
not "duplicative of or overlapping with the symptomatology" 
of the other condition.  See Esteban v. Brown, 6 Vet. App. 
259, 262 (1994).   In other words, in addition to the 
neurological impairment rated under DC 8516, if the veteran 
has other symptoms due to the left wrist disability, a 
separate rating could be assigned.  For example, the 
veteran's disability may also be rated based on limitation of 
motion, under DC 5215.  In light of the veteran's testimony 
indicating not only his numbness, but inability to grip and 
manipulate objects, the RO should consider whether a separate 
rating for additional, non-duplicative manifestations, is 
warranted.  To avoid any possible due process prejudices, the 
RO should address these aspects of the veteran's claim prior 
to returning the claim to the Board. 




Accordingly, the case is REMANDED for the following action:

1. The RO must ensure that all VCAA notice 
obligations are satisfied in accordance with 
38 U.S.C.A. §§ 5102, 5103, and 5103A, 
implementing regulations, interpretative 
precedent Court decisions, and any other 
applicable legal precedent. In particular, the 
RO should send the veteran and his 
representative a letter advising them 
specifically of the laws and regulations 
pertaining to his claim for an initial 
increased rating for left hand carpal tunnel 
syndrome, what he needs to establish 
entitlement to the benefits sought, what the 
evidence shows, and of his and VA's respective 
responsibilities in claim development. The 
veteran should also be advised to submit any 
pertinent evidence in his possession. The 
veteran and his representative should be given 
the opportunity to respond.

2.  Obtain the veteran's medical records for 
treatment from the VA Medical Centers in 
Boston, Massachusetts and Jamaica Pines, 
Massachusetts from September 2006 to the 
present.  All efforts to obtain VA records 
should be fully documented, and the VA 
facility must provide a negative response if 
records are not available.

3.  Ask the appellant to complete release 
forms authorizing VA to request his 
treatment records from Dr. Drew Lindblad 
(for any and all left hand treatment). These 
medical records should then be requested, 
and the RO should specify that actual 
treatment records, as opposed to summaries, 
are needed. All efforts to obtain these 
records, including follow-up requests, if 
appropriate, should be fully documented.

4. After obtaining the above VA and private 
medical evidence, to the extent available, 
schedule the veteran for orthopedic and 
neurological VA examinations to evaluate the 
current severity of his service-connected 
left carpal tunnel syndrome and any and all 
neurological and musculoskeletal 
manifestations.  The examiner must conduct 
all necessary tests to ascertain the 
manifestations, if any, of the veteran's 
conditions, to include but not limited to, 
range of motion testing, neurological 
testing and functional loss assessment.

The claims folder must be reviewed by the 
examiner and the examiner should provide a 
complete rationale for any opinion given 
without resorting to speculation, 
resolving any conflicting medical opinions 
rendered and specifically addressing what, 
if any, affects the disability has on the 
veteran's daily activities. 

5. After the above is complete, readjudicate 
the veteran's claim, specifically 
considering whether an increased or separate 
rating is warranted given all neurological 
and musculoskeletal manifestations of the 
veteran's condition as well as whether 
referral for extra-schedular considerations 
is warranted.  If the claim remains denied, 
issue a supplemental statement of the case 
(SSOC) to the veteran and his 
representative, and they should be given an 
opportunity to respond, before the case is 
returned to the Board. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
This claim must be afforded expeditious treatment.  

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim.  His cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated.  The appellant is also advised that 
failure to report for any scheduled examination may result in 
the denial of a claim.  38 C.F.R. § 3.655.  


_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

